Citation Nr: 0106864	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to non-service connected death pension benefits.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran's active military service extended from March 
1941 to April 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO, in part, denied entitlement to non-service 
connected death pension benefits.  The appellant, the 
veteran's surviving spouse, perfected an appeal of that 
decision.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), in which the Court had held that VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the act, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The new law also mandates that all claims for benefits denied 
or dismissed as not well grounded under the laws administered 
by VA, and which became final during the period beginning on 
July 14, 1999, and ending on the date of the enactment of the 
Act, November 9, 2000, shall be readjudicated, if a request 
for readjudication is filed by the claimant or the Secretary 
not later than two years after the date of the enactment of 
this Act.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (b), 114 Stat. 2096, 2099 (2000).  
In a February 1999 decision the RO denied entitlement to 
service connection for the cause of the veteran's death based 
on tobacco use as not well grounded.  This action was not 
appealed and became final in February 2000, which falls 
within the period defined above.  The issue of readjudication 
of the denied claim is referred to the RO for action deemed 
appropriate and consistent with the provisions of the 
Veterans Claims Assistance Act of 2000.


FINDING OF FACT

The appellant had countable income for VA purposes in 1997 in 
the amount of $6407.00.


CONCLUSION OF LAW

The appellant is not entitled to non-service connected death 
pension benefits effective in 1997 due to excess income.  38 
U.S.C.A. §§ 1503, 1541 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272 (2000); Veterans' Benefits Administration Manual 
M21-1, Appendix B (March 18, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Death pension benefits are payable to the surviving spouse of 
a veteran of a period of war who meets the eligibility 
requirements at the maximum annual rate of $5688.00 effective 
in December 1996.  The annual pension rate is reduced by the 
amount of the surviving spouse's countable income.  
38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3, 3.23.  In determining 
countable income, all payments of any kind and from any 
source shall be included unless specifically excluded by law.  
Amounts paid by a surviving spouse for expenses of the 
veteran's last illness and burial and his just debts may be 
excluded in determining the surviving spouse's countable 
income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271, 3.272 
(h); Veterans' Benefits Administration Manual M21-1, Appendix 
B (March 18, 1997); VAOPGCPREC 
1-2000.  

In her application for death pension benefits received in May 
1997, the appellant reported that she received $609.00 
monthly in Social Security Administration (SSA) benefits and 
that she had no dependents.  This figure represents an annual 
income of $7,308.00.  She submitted evidence showing that the 
veteran had unpaid medical expenses related to his final 
illness in the amount of $1404.00, and evidence showing that 
she paid $901.00 of his burial expenses.  The remaining 
burial and funeral expenses were paid or contracted to be 
paid by the veteran's children.

Due to the payment of $901.00 of the veteran's burial 
expenses, the appellant had countable income for VA purposes 
in 1997 in the amount of $6407.00 ($7308.00 minus $901.00).  
Although she submitted evidence showing that the veteran had 
medical expenses in the amount of $1404.00, that amount 
cannot be excluded from her annual income because the 
expenses have not been paid.  Her countable income, 
therefore, exceeded the maximum annual pension rate payable 
in 1997 of $5688.00.  The Board finds, therefore, that the 
appellant did not meet the requirements for entitlement to 
non-service connected death pension benefits.





(continued on next page)

ORDER

The claim of entitlement to non-service connected death 
pension benefits is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

